   Case 3:19-md-02885-MCR-GRJ Document 1730 Filed 03/29/21 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

 IN RE: 3M COMBAT ARMS                      Case No. 3:19md2885
 EARPLUG PRODUCTS
 LIABILITY LITIGATION

 This Document Relates to:                  Judge M. Casey Rodgers
 Estes, 7:20cv137                           Magistrate Judge Gary R. Jones
 Hacker, 7:20cv131
 Keefer, 7:20cv104


 VERIFICATION OF COMPLIANCE WITH PRETRIAL ORDER NO. 72
       AND DESTRUCTION OF JUROR QUESTIONNAIRES


      I, Robert C. "Mike" Brock, Kimberly Branscome, and Nicholas Wasdin, as

Counsel of Record for the 3M Defendants accept responsibility for the juror

questionnaires received electronically through CM/ECF for the first bellwether

trial in the above-captioned cases. As Officers of the Court, we personally

verify that no one beyond the individuals listed below reviewed the juror

questionnaires, that we and these individuals complied with the terms of Pretrial

Order No. 72, and that all hard and electronic copies of the questionnaires were

destroyed following completion of jury selection on March 29, 2021.

      The individuals who reviewed the juror questionnaires are:


         1. Robert C. "Mike" Brock, Kirkland & Ellis LLP
   Case 3:19-md-02885-MCR-GRJ Document 1730 Filed 03/29/21 Page 2 of 3




         2. Kimberly Branscome, Dechert LLP

         3. Nicholas Wasdin, Kirkland & Ellis LLP

         4. Mark Nomellini, Kirkland & Ellis LLP

         5. Charles Beall, Moore, Hill and Westmoreland

         6. Steven Czak, Kirkland & Ellis LLP

         7. Jill Leibold, Litigation Insights

         8. Nick Polavin, Litigation Insights



Dated: March 29, 2021
                                                /s/ Robert C. Brock
                                                Robert C. “Mike” Brock


                                                /s/ Kimberly Branscome
                                                Kimberly Branscome


                                                /s/ Nicholas Wasdin
                                                Nicholas Wasdin




                                         2
   Case 3:19-md-02885-MCR-GRJ Document 1730 Filed 03/29/21 Page 3 of 3



                        CERTIFICATE OF SERVICE
      The undersigned hereby certifies that on March 29, 2021, a copy of the

foregoing was filed on the Court’s CM/ECF system, which will serve all counsel of

record.


   DATED: March 29, 2021                 /s/ Robert C. Brock
                                         Robert C. “Mike” Brock
                                         KIRKLAND & ELLIS LLP
                                         1301 Pennsylvania Avenue, N.W.
                                         Washington, D.C. 20004
                                         Telephone: (202) 389-5991
                                         mike.brock@kirkland.com

                                         Counsel for Defendants 3M Company,
                                         3M Occupational Safety LLC, Aearo
                                         Technologies LLC, Aearo Holding,
                                         LLC, Aearo Intermediate, LLC and
                                         Aearo, LLC
